THOMAS D. OAKLEY, Circuit Judge
This cause came on for hearing on the Motion of Florida Publishing Company to Quash the Witness Subpoena Duces Tecum addressed to its Vice President and General Manager to produce “any and all photograph negatives” of an automobile collision, and it appearing to the Court that under the First Amendment to the United States Constitution a newsman may not be required to give information with respect to the gathering of news or with respect to news sources and this, of course, includes photographs taken in connection with the gathering of news, unless there are compelling reasons. See the following: Harris v. Blackstone *19Developers, (1974), 41 Fla. Supp. 176; Branzburg v. Hayes, 408 U.S. at 681, 92 S.Ct. at 2656, 33 L.Ed.2d at 639; Richmond Newspapers v. Virginia, Case No. 79-243, (1980) 448 U.S. 555; Schulthise v. Weyer Bros., (CC Duval County 6/29/80) 6 M.L.R. 1661, 50 Fla. Supp. 21; Loadholtz v. Fields, (M.D. Fla. 1975) 389 Fed. Supp. 1299; and Gadsden County Times v. Horne, (2/10/83) 426 So.2d 1234, 9 M.L.R. 1290. It is, therefore
ORDERED AND ADJUDGED that the Subpoena Duces Tecum be and the same is hereby quashed.